                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:15-CR-00136-RJC
 USA                                       )
                                           )
    v.                                     )               ORDER
                                           )
 JERRY LEE GRIER JR.                       )
                                           )

         THIS MATTER is before the Court upon motion of the defendant pro se to

amend his presentence report (PSR). (Doc. No. 41).

         The defendant asks the Court to remove references to alleged threats

reported by tellers used by the defendant to accomplish his bank fraud. (Doc. No.

14: PSR ¶¶ 18, 19, 23-33). The defendant filed objections to that information prior

to sentencing, (Id., at 38-39), but the Court did not rule on the dispute because it did

not affect the advisory guideline range and the Court explicitly stated it would not

consider the matter in sentencing, as provided in Rule 32(h)(i)(3)(B). (Doc. No. 31:

Sent. Hr’g Tr. at 5-6, 30-31). However, the Court did not find the information was

unreliable, and the defendant did not move to strike it from the PSR. The

defendant has not shown any basis in law or fact to alter the PSR long after it was

adopted by the Court.

         IT IS, THEREFORE, ORDERED that the defendant’s motion is DENIED.

 Signed: May 18, 2020




           Case 3:15-cr-00136-RJC Document 42 Filed 05/18/20 Page 1 of 1
